DETAILED ACTION
	This action is in response to the applicant’s reply filed on August 12, 2022.  Claims 1-3 and 5-20 are pending and addressed below. 

Response to Amendment
Claims 1, 5, and 11 have been amended. Claim 4 is cancelled. Claims 1-3 and 5-20 are pending and addressed below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new ground of rejection set forth below for claims 1-3 and 5-20 [under 35 USC 103] are necessitated by Applicant’s amendment filed on August 12, 2022. In particular, claims 1 and 11 have been amended to include “inserting a length of the tieback stem seal until the no-go profile engages the tieback receptacle of the liner and a downhole portion of the tieback stem seal extends into the tieback receptacle”. For these reasons, the present action is properly made final.

Information Disclosure Statement
The information disclosure statement filed April 19, 2022 and April 25, 2022 have been considered by the Examiner. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Nekhily et al., US 2018/0100380 (hereinafter El Nekhily) as modified by Gaspard et al., US 2018/0187511 (hereinafter Gaspard), and of Zhou, US 2017/0218710 (hereinafter Zhou).
Claim 1: El Nekhily discloses a method of isolating an annular space of a wellbore (see abstract, Fig 2), the method comprising: 
inserting a tieback assembly into the wellbore (wellbore tool 106 inserted into wellbore, see Fig 2), the tieback assembly comprising 
a tieback stem seal (metal-to-metal contact can form a seal between the open downhole end 206) at a downhole end of the tieback assembly (modified liner tie-back stem 402 is on the downhole end of the wellbore tool 106, par [0033]), and 
a check valve (flow control sub 414 can be a check valve or other unidirectional valve, par [0033]) disposed vertically above the tieback stem seal (at modified liner tie-back stem 402, Fig 4);
engaging the tieback stem seal (metal-to-metal contact can form a seal between the open downhole end 206) of the tieback assembly at a tieback receptacle of a liner in the wellbore (open downhole end 206 of the wellbore tool 106 is seated against an uphole end 204 of casing section 208 and engages casing tie-back sleeve 214 at its uphole end, Fig 2, par [0028]).
El Nekhily fails to disclose an uphole end of the tieback stem seal comprising a no-go profile having an outer diameter larger than an inner diameter of a tieback receptacle of a liner in the wellbore, inserting a length of the tieback stem seal until the no-go profile engages the tieback receptacle of the liner and a downhole portion of the tieback stem seal extends into the tieback receptacle, a circulating sub disposed vertically above the check valve; passing a kill fluid into the tieback assembly, through the circulating sub, and into the annular space of the wellbore; and displacing an annulus fluid in the annular space of the wellbore with the kill fluid to isolate the annular space of the wellbore.
Gaspard discloses a workstring (9) including a tieback (tieback deployment assembly TDA 9d).   The tieback (TDA 9d) includes a stem seal (seal stem 44s). An uphole end of the tieback stem seal (44s) comprising a no-go profile (bayonet lug 45b) having an outer diameter larger than an inner diameter of a tieback receptacle of a liner (upper end of the tieback casing string 44) in the wellbore (bayonet lug 45b with a mating bayonet profile formed in an upper end of the tieback casing string, Fig 2, par [0022]), inserting a length of the tieback stem seal until the no-go profile (45b) engages the tieback receptacle of the liner (bayonet profile formed in an upper end of the tieback casing string 44) and a downhole portion of the tieback stem seal (44s) extends into the tieback receptacle (44) (see Fig 1B, 2, par [0022]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tieback stem seal of El Nekhily with the tieback stem seal of Gaspard, as this modification would as the need to seal the upper end of the liner would have lead one skilled in the art to choose an appropriate sealing device, such as stem seal as disclosed by Gaspard. Therefore, choosing the appropriate stem seal as disclosed by Gaspard would merely be a simple substitution of one known element for another would obtain the predictable result of sealing the upper end of the liner, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, the stem seal of Gaspard would provide the advantage of a larger sealing surface area between the stem seal and the liner thereby ensuring proper sealing (Fig 2).
El Nekhily, as modified by Gaspard, fails to disclose a circulating sub disposed vertically above the check valve; passing a kill fluid into the tieback assembly, through the circulating sub, and into the annular space of the wellbore; and displacing an annulus fluid in the annular space of the wellbore with the kill fluid to isolate the annular space of the wellbore.
Zhou discloses a crossover sub (200) to be used in a reverse circulation well tool (114) of well system (100) on a drill string (202). The circulating sub (crossover sub 200) is operable to pass kill fluid to the annulus (open position to allow fluid through the second flow chamber 214 from the uphole central bore 222 to the lower annulus 224, pressurizing both the first flow chamber 212 and the second flow chamber 214 to move the sleeve valve 234 to the second, open position can act to kill the well, Fig 4, par [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tieback assembly of El Nekhily with the crossover sub as disclosed by Zhou, as this modification would have allowed for the ability to control and kill the well in the case of unplanned formation fluid influx, and circulate out kick faster and with little risk of exposing potential high pressure gas kick to any weak formation below the casing shoe (Fig 4, par [0021]).
El Nekhily, as modified by Zhou, does not disclose a circulating sub disposed vertically above the check valve.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to position the circulating sub of Zhou such that it is located above the check valve of El Nekhily, as this arrangement would have prevented fluid flow in the uphole direction from entering the circulation sub. In this case, selecting a given arrangement of circulation sub relative to the check valve, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 5: El Nekhily, as modified by and Gaspard and Zhou, discloses the uphole end of the tieback stem seal and the tieback receptacle of the liner form a metal-to-metal seal isolating the annular space of the wellbore  (El Nekhily, the metal-to-metal contact can form a seal between the open downhole end 206 and the uphole end 204, see Fig 2, par [0028]).
Claim 6: El Nekhily, as modified by and Gaspard and Zhou,, discloses the tieback stem seal (the open downhole end 206) comprises a seal (a metal-to-metal) around the tieback stem seal along the length of the tieback stem seal (206), and where the method further comprises engaging the seal with an interior surface of the tieback receptacle of the liner (204) (El Nekhily, downhole end 206 of the wellbore tool 106 is on the uphole end 204 of the casing section 208, the weight of the wellbore tool 106 provides a flow restriction, through a metal-to-metal contact, between the open downhole end 206 of the wellbore tool 106 and the uphole end 204 of casing section 208, the metal-to-metal contact can form a seal between the open downhole end 206 and the uphole end 204, see Fig 2, par [0028]).
Claim 7: El Nekhily, as modified by and Gaspard and Zhou, discloses the seal comprises a metal-to-metal seal or an elastomeric seal (El Nekhily, the metal-to-metal contact can form a seal between the open downhole end 206 and the uphole end 204, see Fig 2, par [0028]).
Claim 8: El Nekhily, as modified by and Gaspard and Zhou, discloses closing the check valve (El Nekhily, flow control sub 414 contains a passive check valve, upward fluid flow 706 is stopped at flow control sub 414 due to its unidirectional valve that only allows fluid to flow in a downhole direction, par [0040]) after engaging the tieback stem seal (402) of the tieback assembly at the tieback receptacle of the liner in the wellbore (El Nekhily, the metal-to-metal contact can form a seal between the open downhole end 206 and the uphole end 204, see Fig 2, par [0028]).
Claim 9: El Nekhily, as modified by and Gaspard and Zhou, discloses identifying a leak depth (a leak is detected in a cased wellbore, par [0037]) in the wellbore prior to inserting the tieback assembly into the wellbore and isolating the annular space of the wellbore (El Nekhily, a leak is detected in a cased wellbore, par [0037]-[0038], wellbore tool 106 is assembled and lowered into the wellbore to divert the uncontrolled well fluids in an uphole direction away from the leak in the cased wellbore in the example situation, par [0039], upward fluid flow 706 enters the open downhole end 206 of wellbore tool 106 where the modified tie-back stem diverts the upward fluid flow 706 away from leak 708 and towards flow control sub 414, par [0040]).
Claim 10: El Nekhily, as modified by and Gaspard and Zhou, discloses installing downhole plugs to isolate a reservoir section of the wellbore from a shallow leak once the annular space of the wellbore is isolated (at 608, an acceptable downhole mechanical plug or barrier 714, Fig 7D, is installed to prevent any further cross flow once it has been determined that the cross flow has ceased, par [0041]).
Claim 11: El Nekhily discloses a tieback assembly for insertion into a wellbore and engaging a tieback receptacle of a liner in the wellbore (wellbore tool 106 inserted into wellbore, see Fig 2), the tieback assembly comprising a tieback stem seal (metal-to-metal contact can form a seal between the open downhole end 206), a check valve (flow control sub 414 can be a check valve or other unidirectional valve, par [0033]), where: 
the tieback stem seal (metal-to-metal seal) defines a downhole end of the tieback assembly (modified liner tie-back stem 402 is on the downhole end of the wellbore tool 106, par [0033]); 
the check valve (414) is positioned above the tieback stem seal (at modified liner tie-back stem 402);
the tieback stem seal is operable to be engaged into a tieback receptacle of a liner in the wellbore and to isolate an annular space of the wellbore (open downhole end 206 of the wellbore tool 106 is seated against an uphole end 204 of casing section 208 and engages casing tie-back sleeve 214 at its uphole end, Fig 2, par [0028]); 
the check valve (414) is operable to control a flow of fluid either through the tieback assembly or out of the circulating sub (flow control sub 414 can be a check valve or other unidirectional valve that permits fluid flow in the downhole direction but not in the uphole direction, par [0032]).
El Nekhily fails to disclose an uphole end of the tieback stem seal comprising a no-go profile having an outer diameter larger than an inner diameter of a tieback receptacle of a liner in the wellbore, inserting a length of the tieback stem seal until the no-go profile engages the tieback receptacle of the liner and a downhole portion of the tieback stem seal extends into the tieback receptacle, a circulating sub, the circulating sub defines an uphole end of the tieback assembly; the check valve is positioned between the tieback stem seal and the circulating sub; and the circulating sub is operable to pass kill fluid from the tieback assembly, through the circulating sub, and into the annular space of the wellbore when activated.
Gaspard discloses a workstring (9) including a tieback (tieback deployment assembly TDA 9d).   The tieback (TDA 9d) includes a stem seal (seal stem 44s). An uphole end of the tieback stem seal (44s) comprising a no-go profile (bayonet lug 45b) having an outer diameter larger than an inner diameter of a tieback receptacle of a liner (upper end of the tieback casing string 44) in the wellbore (bayonet lug 45b with a mating bayonet profile formed in an upper end of the tieback casing string, Fig 2, par [0022]), inserting a length of the tieback stem seal until the no-go profile (45b) engages the tieback receptacle of the liner (bayonet profile formed in an upper end of the tieback casing string 44) and a downhole portion of the tieback stem seal (44s) extends into the tieback receptacle (44) (see Fig 1B, 2, par [0022]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tieback stem seal of El Nekhily with the tieback stem seal of Gaspard, as this modification would as the need to seal the upper end of the liner would have lead one skilled in the art to choose an appropriate sealing device, such as stem seal as disclosed by Gaspard. Therefore, choosing the appropriate stem seal as disclosed by Gaspard would merely be a simple substitution of one known element for another would obtain the predictable result of sealing the upper end of the liner, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, the stem seal of Gaspard would provide the advantage of a larger sealing surface area between the stem seal and the liner thereby ensuring proper sealing (Fig 2, par [0053]).
El Nekhily, as modified by Gaspard, fails to disclose, a circulating sub, the circulating sub defines an uphole end of the tieback assembly; the check valve is positioned between the tieback stem seal and the circulating sub; and the circulating sub is operable to pass kill fluid from the tieback assembly, through the circulating sub, and into the annular space of the wellbore when activated.
Zhou discloses a crossover sub (200) to be used in a reverse circulation well tool (114) of well system (100) on a drill string (202). The circulating sub (crossover sub 200) is operable to pass kill fluid from the tieback assembly (open position to allow fluid through the second flow chamber 214 from the uphole central bore 222 to the lower annulus 224, pressurizing both the first flow chamber 212 and the second flow chamber 214 to move the sleeve valve 234 to the second, open position can act to kill the well, Fig 4, par [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tieback assembly of El Nekhily and Gaspard with the crossover sub as disclosed by Zhou, as this modification would have allowed for the ability to control and kill the well in the case of unplanned formation fluid influx, and circulate out kick faster and with little risk of exposing potential high pressure gas kick to any weak formation below the casing shoe (Fig 4, par [0021]).
El Nekhily and Gaspard, as modified by Zhou, does not disclose the check valve is positioned between the tieback stem seal and the circulating sub.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to position the circulating sub of Zhou such that it is located above the check valve of El Nekhily, as this arrangement would have prevented fluid flow in the uphole direction from entering the circulation sub. In this case, selecting a given arrangement of circulation sub relative to the check valve, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 12:  El Nekhily, as modified by and Gaspard and Zhou, discloses the tieback stem seal comprises a seal around the tieback stem seal along a length of the tieback stem seal, and the seal is operable to isolate the annular space of the wellbore (El Nekhily, downhole end 206 of the wellbore tool 106 is on the uphole end 204 of the casing section 208, the weight of the wellbore tool 106 provides a flow restriction, through a metal-to-metal contact, between the open downhole end 206 of the wellbore tool 106 and the uphole end 204 of casing section 208, the metal-to-metal contact can form a seal between the open downhole end 206 and the uphole end 204, see Fig 2, par [0028]).
Claim 13:  El Nekhily, as modified by and Gaspard and Zhou, discloses the seal comprises a metal-to-metal seal or an elastomeric seal (El Nekhily, the metal-to-metal contact can form a seal between the open downhole end 206 and the uphole end 204, see Fig 2, par [0028]).
Claim 14:  El Nekhily, as modified by and Gaspard and Zhou, discloses the check valve (El Nekhily, 414) is operable to close and prevent upward fluid flow when the tieback stem seal (El Nekhily, tie back stem 402) is engaged into the tieback receptacle (214) of the liner in the wellbore (El Nekhily, flow control sub 414 can be a check valve or other unidirectional valve that permits fluid flow in the downhole direction but not in the uphole direction, see Fig 2, par [0032]).
Claim 15:  El Nekhily, as modified by and Gaspard and Zhou, the check valve (414) is a flapper valve (flow control sub 414 contains a passive check valve, such as a flapper check valve, par [0034]).
Claim 17:  El Nekhily, as modified by and Gaspard and Zhou, discloses the check valve (414) is positioned directly above the tieback stem seal (402) (El Nekhily, Fig 4).
El Nekhily, as modified by and Gaspard and Zhou, is silent as the check valve being directly below the circulating  sub.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the check valve of El Nekhily to be located directly below the circulating sub of Zhou such, as this arrangement would have prevented fluid flow in the uphole direction from entering the circulation sub. In this case, selecting a given arrangement of circulation sub relative to the check valve, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Nekhily, Gaspard, and Zhou as applied to claim 11, and further in view of Moffitt, US 2016/0312574 (hereinafter Moffitt).
Claim 16: El Nekhily, Gaspard, and Zhou, fails to disclose the check valve further comprises a ball seat operable to catch a ball and direct the flow of fluid out of the circulating sub and into the annular space of the wellbore.
Moffitt discloses an actuation of a diverter sub (102) by dropping an actuation device (130), such as a ball, from the surface through the drill pipe to the diverter sub.  The actuation device (130) such as a ball may seat on a ball seat (131) coupled to the upper diverter sub (102), which may restrict fluid flow therethrough. The increased fluid pressure can cause the upper diverter sub (102) to actuate thereby opening a fluid bypass from the bore of the drill pipe (101) to the annulus (104) between the liner (105) and the drill pipe 101 (Fig 3, par [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the check valve of El Nekhily, Gaspard, and Zhou, with the ball and seat as disclosed by Moffitt, as this modification would have provided a manner in which to actuate the circulating sub and allow fluid flow from the interior bore of the tubing into the annulus (Moffitt, par [0032]). 

Claims 2, 3, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Nekhily, Gaspard, and Zhou as applied to claim 11, and further in view of Foubister et al., US 2012/0175108 (hereinafter Foubister).
Claim 2:  El Nekhily, Gaspard, and Zhou, discloses a pipe connected to the uphole end of the flow control sub (414) that extends to the BOP (114) at the surface (see Fig 1, par [0033]). The pipe is in fluid connection with the surface and the tieback assembly (par [0024]).
El Nekhily, Gaspard, and Zhou, fails to discloses attaching a coiled tubing to the tieback assembly prior to inserting the tieback assembly into the wellbore and running the tieback assembly using coiled tubing.
Foubister discloses the downhole tool (102) may be lowered into the wellbore (106) using the conveyance (122). The conveyance may be any suitable device for delivering the downhole tool (102) into the wellbore (105) such as any tubular string including coiled tubing, a production tubing casing, and the like (par [0022]-[0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the pipe of El Nekhily, Gaspard, and Zhou, to be coiled tubing as disclosed by Foubister, as Foubister shows that pipe or tubulars and coiled tubing are equivalent structures known in the art.  Therefore, because these structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute coiled tubing for  pipe or tubulars.
Claim 3:  El Nekhily, Gaspard, Zhou, and Foubister discloses the coiled tubing fluidly couples the tieback assembly to the surface, such that the kill fluid may be passed from the surface to the annular space of the wellbore (Zhou, a flow pathway that fluidly connects an uphole central bore 222 of the crossover sub 200 to a lower annulus 224 of the wellbore 204, par [0026]).
Claim 18:  El Nekhily, Gaspard, and Zhou, discloses a pipe connected to the uphole end of the flow control sub (414) that extends to the BOP (114) at the surface (El Nekhily, see Fig 1, par [0033]). The pipe is in fluid connection with the surface and the tieback assembly (par [0024]).
Foubister discloses the downhole tool (102) may be lowered into the wellbore (106) using the conveyance (122). The conveyance may be any suitable device for delivering the downhole tool (102) into the wellbore (105) such as any tubular string including coiled tubing, a production tubing casing, and the like (par [0022]-[0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the pipe of El Nekhily, Gaspard, and Zhou, to be coiled tubing as disclosed by Foubister, as Foubister shows that pipe or tubulars and coiled tubing are equivalent structures known in the art.  Therefore, because these structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute coiled tubing for  pipe or tubulars.
Claim 19:  El Nekhily, Gaspard, Zhou, and Foubister discloses the coiled tubing is operable to pass kill fluid from the surface, into the tieback assembly, through the circulating sub, and into the annular space of the wellbore (Zhou, a flow pathway that fluidly connects an uphole central bore 222 of the crossover sub 200 to a lower annulus 224 of the wellbore 204, par [0026]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Nekhily, Gaspard, and Zhou as applied to claim 11, and further in view of Elbadawy, US 2019/0071935 (hereinafter Elbadawy). 
Claim 20: El Nekhily, Gaspard, and  Zhou, are silent as to one or more crossovers positioned between the tieback stem seal and the check valve, the check valve and the circulating sub, or both to connect tieback assembly components having different thread or connection types.
Elbadawy discloses crossovers may be short subassemblies that are configured to enable two components with different thread types or sizes to be connected. Crossovers may also be configured to give flexibility to have a standard rotating flow coupler with casing strings with different thread types, wherein the crossovers may be configured to be utilized with different types of threads (par [0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tieback assembly of El Nekhily, Gaspard, and Zhou, to include the use of one or more crossovers positioned between the tieback stem seal and the check valve, the check valve and the circulating sub, or both, as this modification would have enabled connection of two components with different thread types or sizes (Elbadawy, par 0008]).

Conclusion
Claims 1-3 and 5-20 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676